OPINION
DALLY, Commissioner.
The conviction is for murder; the punishment, imprisonment for thirty-five years.
The evidence shows that the appellant shot and killed his wife. His main defense was insanity.
In his third ground of error the appellant contends that hearsay evidence admitted over his timely objection „was so harmful and prejudicial as to require a reversal of the judgment. We agree.
A four page Order of Service of the deceased’s funeral was admitted into evidence over a timely objection that it was hearsay evidence which was harmful and prejudicial to the appellant. The Order of Service, bearing a picture of the deceased on the front, also contained an obituary section and the family’s words of appreciation to friends for their kindnesses during the family’s bereavement. We hold the admission of this clearly inadmissible evidence to be so harmful as to require reversal. See and compare Barber v. State, 481 S.W.2d 812 (Tex.Cr.App.1972); Pannell v. State, 477 S.W.2d 586 (Tex.Cr.App.1972); Brooks v. State, 475 S.W.2d 268 (Tex.Cr.App.1972).
We need not discuss the other grounds of error concerning jury selection, jury misconduct and the Court’s charge as the matters raised in these grounds of error are not likely to recur in the event of another trial.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.